COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00152-CR


Ex parte Demetrick Dural Murray          §    From the 89th District Court

                                         §    of Wichita County (51808-C)

                                         §    September 26, 2013

                                         §    Per Curiam

                                         §    (nfp)

                                  JUDGMENT

        This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed as

moot.


                                     SECOND DISTRICT COURT OF APPEALS


                                     PER CURIAM